Citation Nr: 1523904	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  10-19 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to additional vocational rehabilitation training benefits under Chapter 31, Title 38, United States Code.

(The issues of entitlement to service connection for bladder cancer, an increased rating for posttraumatic stress disorder, and a total rating based on individual unemployability due to service-connected disability are the subject of a separate decision).


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from May 1968 to April 1970.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2014, the Board remanded this matter for additional evidentiary development and due process considerations, to include affording the appellant the opportunity to appear at a Board hearing.  

In March 2015, the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the appellant's VBMS file.  

A review of the record indicates that the appellant was originally represented in this appeal by the American Legion.  In August 2012, he revoked power of attorney in favor of that organization and appointed the Disabled American Veterans as his representative.  In May 2015, the appellant revoked power of attorney in favor of the Disabled American Veterans and indicated that he wished to proceed pro se.  

The Board notes that the issues of entitlement to service connection for bladder cancer, an increased rating for posttraumatic stress disorder, and a total rating based on individual unemployability due to service-connected disability, are the subject of a separate decision.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(10)(a)(3) (providing that because they differ from other issues so greatly, separate decisions shall be issued in vocational rehabilitation cases in order to produce more understandable decision documents).

The Board notes that, in the Introduction portion of its March 2014 remand, it had observed that the RO denied the appellant's claim for a waiver of recovery of an indebtedness in the calculated amount of $449.52 in a September 2007 decision.  The Board further observed that, in September 2009, the appellant had submitted a notice of disagreement with the September 2007 decision.  Because the issue of the timeliness of the appellant's notice of disagreement had yet to be addressed by the Agency of Original Jurisdiction (AOJ), the Board referred the matter for appropriate action.  As the record currently available to the Board contains no indication that the AOJ has addressed this matter, the issue of whether the appellant's notice of disagreement with the September 2007 decision denying his claim of entitlement to a waiver of indebtedness was timely filed is again referred to the AOJ for appropriate action.  

The Board also notes that the appellant submitted a claim of entitlement to service connection for peripheral neuropathy in May 2015.  The record currently available to the Board contains no indication that the AOJ has adjudicated this claim.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The record made available to the Board is incomplete.  As set forth above, the Board remanded this matter in March 2014 for additional evidentiary development, to include obtaining records from the Social Security Administration (SSA), additional information from the VA Vocational Rehabilitation & Counseling service regarding the appellant's remaining Chapter 31 entitlement, and a VA psychological examination to determine whether achievement of the appellant's vocational goal is reasonably feasible.

The Board observes that a copy of its March 2014 Remand has not been associated with the record on appeal, to include the appellant's VBMS and Virtual VA files.  Similarly, the appellant's Vocational Rehabilitation file is not currently associated with the record provided to the Board.  Although the record does contains a copy of a September 2014 Supplemental Statement of the Case which appears to indicate that some of the development ordered by the Board in March 2014 was completed, the Board's appellate review must be based on the entire record in the proceeding.  38 U.S.C.A. § 7104(a) (West 2014); see also 38 U.S.C.A. § 511 (West 2014).  In order to ensure adequate appellate consideration of the appellant's claim, the Vocational Rehabilitation folder must be associated with the record prior to further consideration by the Board.  38 C.F.R. § 3.159(c) (2014).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the record the appellant's entire VA Vocational Rehabilitation file, to include any development conducted pursuant to the Board's March 2014 remand.

2.  The AOJ should then review the record in its entirety in order to ensure that the development requested by the Board in its March 2014 remand has been completed in full.  After completing any additional action necessary, the AOJ should readjudicate the issue, considering all the evidence of record.  If the benefit sought is not granted, the appellant and any representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



